Case: 21-40320     Document: 00516207006         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2022
                                  No. 21-40320
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jennifer Lynn Culpepper,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-266-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Jennifer Lynn Culpepper was convicted of
   conspiracy to possess with intent to manufacture and distribute 500 grams or
   more of a mixture or substance containing a detectable amount of
   methamphetamine or 50 grams or more of methamphetamine (actual). She


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40320     Document: 00516207006           Page: 2   Date Filed: 02/17/2022




                                    No. 21-40320


   was sentenced to 121 months of imprisonment, followed by five years of
   supervised release.    Culpepper now appeals, asserting that there was
   insufficient evidence to support her conviction and that certain extraneous
   offense evidence was admitted in error.
          Because Culpepper failed to renew her motion for a judgment of
   acquittal at the close of all the evidence, she has not preserved her
   sufficiency-of-the-evidence claim for appeal, and it is reviewed for a
   “manifest miscarriage of justice.” United States v. Davis, 690 F.3d 330, 336
   (5th Cir. 2012) (internal quotation marks and citation omitted). Although
   Culpepper contends that she did not know of the methamphetamine
   conspiracy and did not voluntarily participate in it, the record is not devoid
   of evidence pointing to her guilt, nor is the evidence “so tenuous that a
   conviction is shocking.” United States v. Delgado, 672 F.3d 320, 331 (5th Cir.
   2012) (en banc) (internal quotation marks and citation omitted).
          Culpepper also asserts that the district court erred in admitting
   extrinsic evidence of her marijuana transactions pursuant to Federal Rule of
   Evidence 404(b). Culpepper objected to the admission of this evidence in
   the district court. Although we generally review evidentiary rulings for abuse
   of discretion, a heightened standard applies where, as here, the evidence is
   admitted under Federal Rule of Evidence 404(b). See United States v.
   Wallace, 759 F.3d 486, 493 (5th Cir. 2014).
          Federal Rule of Evidence 404(b) provides that evidence of “any other
   crime, wrong, or act is not admissible to prove a person’s character in order
   to show that on a particular occasion the person acted in accordance with the
   character.” Fed. R. Evid. 404(b)(1). Such evidence may be admissible,
   however, to prove “motive, opportunity, intent, preparation, plan,
   knowledge, identity, absence of mistake, or lack of accident.” Fed. R.
   Evid. 404(b)(2).      To determine whether such evidence was properly




                                         2
Case: 21-40320      Document: 00516207006          Page: 3    Date Filed: 02/17/2022




                                    No. 21-40320


   admitted, this court first determines whether the extrinsic offense evidence
   is relevant to an issue other than the defendant’s character; second, the court
   determines whether the probative value is substantially outweighed by undue
   prejudice. United States v. Gurrola, 898 F.3d 524, 537 (5th Cir. 2018) (citing
   United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc)).
          The district court correctly determined that the first prong of the test
   was satisfied because Culpepper disputed her intent and knowledge
   concerning the methamphetamine conspiracy. See, e.g., United States v.
   Cockrell, 587 F.3d 674, 679 (5th Cir. 2009). In addition, the district court did
   not abuse its discretion by determining that the probative value of the
   evidence of Culpepper’s marijuana transactions was not substantially
   outweighed by the danger of unfair prejudice. See Beechum, 582 F.2d at 914.
          The judgment of the district court is AFFIRMED.




                                          3